El Juez Asociado Se. Wole,
emitió la opinión del Tribunal.
*560Guillermo Fernández entabló pleito en la Corte Municipal de Carolina contra Eusebio Mojica por la suma de quinientos dollars. La Corte Municipal dio senten-cia á favor del demandado, de cuyo fallo el demandante apeló á'la Corte de Distrito de San Juan, dictando esta última sentencia á favor del demandante en 28 de Diciembre de 1904 por la suma de doscientos cincuenta dollars, de cuya sentencia el demandado apeló á esta Cór-te. El caso se presentó para su decisión sin argumenta-ción alguna el 19 de Abril, 1905. Por cuanto la canti-dad que fija la sentencia de la Corte de Distrito es menor de trescientos dollars y dielio pleito fue oído en apela-ción en aquella Corte, la ley de Marzo 9, 1905, nos quita la jurisdicción, debiendo desestimarse la apelación, de acuerdo con la opinión y sentencia1 dictadas en el pleito de La Compañía Americana de Ferrocarriles de Puerto Rico contra Francisco Hernández, resuelto en 2 de Junio, 1905.

Desestimada.

Jueces concurrentes: tíres. Presidente Quiñones, y Asociados, Hernández, Figueras y MacLeary.